DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A drilling mud adapted” no indicia of what adaptation is required is set forth. Absent a clear claim amendment with indicia of support in the original filing, this limitation is interpreted as an intended use. Since this is interpreted as an “intended use” (as more fully below set forth) the examiner maintains any fluid esp. those of the below cited references used in drilling operations are so adapted.  
The term "fine particle solids" in claim 1 is a relative term which renders the claim indefinite.  The term "fine particle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The dependent claim recites the species of particle solids.  The prior art teaches the same species of .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Introduction and Interpretation
The following claim introduction/interpretation is expressly incorporated into each rejection below as though fully set forth therein.
The claims are directed to compositions “comprising” thereby permitting the addition of other components.  (See MPEP 2111 where “comprising” is open)
The claims are directed to a drilling fluid adapted for use in oil and gas drilling operations.  No indicia of how the composition is “adapted” is set forth in the claims.   Notwithstanding same, the below cited references clearly indicate the compositions taught therein are suitable for use in drilling operations etc. as more fully below set forth.
The intended use of the compositions as a drilling mud, lubricant for drilling fluids, slurry for use in oil and gas drilling operating and wireline lubricant for lubrication of wireline used in oil and gas drilling operations does not further limit the chemical components of the claimed compositions.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
Notwithstanding the lack of structural limitation of the recited intended use in the preamble, the examiner notes the below cited references teach the composition for use a drilling mud, lubricant, is a slurry used in well bore drilling operations and in various components (i.e. stringer, etc.) The composition of the prior art is capable of the intended use and therefore meet said preamble recited use.  To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) 
The claims comprise a component designated at “green diesel comprising deoxygenated oil”   The examiner notes that “green diesel” is a limitation in the nature of a product by process limitation.  The examiner notes that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)(emphasis added by examiner)  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id.
No indicia of the structure of the green diesel differs from petroleum diesel.  No indicia of structure from edible or non edible originated diesel is provided.  According to the instant specification at P 5 last par. Green diesel is referred to as de-oxygenated oil and has a similar molecular structure to petroleum derived diesel  (P6) 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) In this case diesel can be made by a variety of methods (i.e. Fischer Tropsch, syngas, petroleum refining, etc.).
Since the below cited references include diesel and recognize diesel made from hydro deoxygenation processes, the reference meet the product by process limitation for a green diesel.  "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Giving claim 8 the broadest reasonable interpretation, the claim is directed to s a slurry; however no “slurried material” is expressly identified.  However the claim recites a “thickener”.  The examiner notes that the addition of thickener (esp. where the species of thickener is expressly taught by the cited prior art) to the green diesel of claim 8 et seq. meets the limitation for a “slurry” as the thickeners are solids.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dillon et al (US 2016/0002521)
Claim(s) 11 is/are alternatively rejected under 35 U.S.C. 103 as obvious over Dillon et al (US 2016/0002521) alternatively further in view of Bicerano et al US 8.088,718
Regarding Claims 1-11:
Dillon et al (US 2016/0002521) discloses wellbore fluids and lubricant comprising oleaginous microbial cells (Abstract) 
The composition includes drilling fluids/mud.  
    PNG
    media_image1.png
    220
    538
    media_image1.png
    Greyscale

The composition is a drilling mud and an oleaginous microbial cell which provides lubricity [0006-0018]   The drilling mud is mixed with the oleaginous microbial cells [0026] which are obtained from microalgae cultivated with sugar [0051] the composition may be used as an extreme pressure lubricant an working fluid [0058-0059]  The composition may comprise additives such as surfactant, emulsifier, defoamer, alkaline 
The emulsifier comprises sulfonate soap, (i.e. an over based calcium sulfonate) amide, etc. the defoamer comprises Silone, waxy, calcium nitrite, etc. the alkaline reserve comprises alkanolamine, alkali hydroxide the anti mist include polybutene, poly acrylate, poly ethylene oxide and mixtures, the corrosion inhibitor includes arylsulfonamide acid, sodium molybdate, benzotriazole, etc. the biocide comprise triazine, a polymeric quat, etc.  the extreme pressure additive includes sulfurized hydrocarbon, sulfurized fatty acid ester, phosphate, etc. the coupling agent includes alcohol, ether, glycol ether, hexylene glycol, the thickener includes polyether, polyvinyl alcohol,(block vinyl polymer) the chelating agent includes phosphonate, gluconate, the lubricity agents such as aromatic oil, esters, paraffinic oil, polyether glycol, ester, fatty acid ester, glycol ester, block copolymer and mixtures thereof the humectant includes polymeric ether, ester and mixtures the dye comprise a fluororesin [0063] 
The composition may be in a slurry containing a lubricant to lubricate the drilling assemble [0072] the slurry comprises bentonite and water [0072] (meeting the limitation for slurry of claim 8 and bentonite of claim 9)
The drilling fluid may contain oils encapsulated in the microbial cells where the cells encapsulating the oils contain polysaccharide rich shells [0073]
The drilling fluids include aqueous and non aqueous drilling fluids and related fluids used for production of oil or natural gas, completion operations, control operations, workover, pumping, hydraulic fracturing etc.[0189](i.e. further teaching the instant intended uses of the claims)
The composition may comprise s fluid loss control agent that is biomass from the oleaginous microbe or spent biomass [0189] Fluid loss control agents include unmodified starch, hdyroxypropyl starch, carboxymethyl starch, unmodified cellulose, carboxymethylcellulose, etc. [0190]
The fluid can include solvent [0191] (meeting the limitation of claim 6) 
The fluid can include biomass to inhibit corrosion and inhibit scale and enhance product of oil, etc. [0194]
The fluid comprises a viscosifier such as an alginate polymer, organophillic clay, polyacrylamide, xantham gum and mixtures thereof [0195] (meeting the limitation for a polyacrylamide and a polysaccharide of claim 8 – xantham gum is a polysaccharide and a viscosity regulator of claim 5)
Mixtures of bentonic clay and additives can be used as viscosifier and additive such as polysaccharides [0196](meeting the limitations of claim 5 for viscosity regulator, claim 8 and 9 for a thickener and claim 8 for polysaccharide)
Additional additives include 
    PNG
    media_image2.png
    217
    545
    media_image2.png
    Greyscale

weighting agents including siderite and barite [0207] (meeting the limitation for a weighting agent of claim 5 and for a fine particle solid of claim 1 as well as siderite and barite of claim 4 for the fine particle solid species)
The emulsifiers include ethoxylated alkyl phenol, ethoxylated linear alcohol, alkaryl sulfonates, etc. [0208] (meeting the limitation of claim 5 for emulsifier)
The lubricant additive includes fatty acids, sulfonated detergent (i.e. over based sulfonate of claim 12), graphite and glass beads [0209] (graphite meeting the limitations of claim 7)
Dillon discloses the limitations above set forth.  Dillon discloses the fluid may comprise polymer particles, thermoset polymer particle etc. [0197] such as polymer particles which control torque and drag including polymer beads [0202] (also meeting the limitation for a fine particle solid of claim 1)
The fluid can include additives such as bentonite, polyacrylamide, corrosion inhibitor, lubricant, viscosifier, surfactant, fluid loss control additive an emulsifier a density modifier, diesel fuel [0212] (meeting the limitation for bentonite of claim 4, for polyacrylamide of claim 8, for surfactant of claim 6, corrosion inhibitor of claim 10, various additives of claim 5) 
The composition may comprise diesel [0212]  The reference teaches diesel as renewable diesel is a mixture of alkanes such as C10,12,14,16, and 18 produced through hydrogenation and deoxygenation of lipids [0126] where lipids include fatty acids, glycerides, fats, triacylglycerides [0109] (thereby meeting the limitation for a greed diesel as defined by the instant specification produced by hydrodeoxygenation and encompassing both edible and non edible feed stocks for making same as all lipids Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).
Further Regarding Claim 11:
Dillon discloses the limitations above set forth.  Dillon discloses the fluid may comprise polymer particles, thermoset polymer particle etc. [0197] such as polymer particles which control torque and drag including polymer beads [0202].  Dillon discloses the polymer particles provide increased mechanical lubrication, reduced mechanical wear, aids in directional changes during sliding, function at high temperature environments [0201]  
Dillon discloses the drilling fluid comprises a thermoset polymer particle such as those in Bicerano et al US 8.088,718 [0203] 
Bicerano US 8,088,718 teaches polymers for use in drilling and other fluids including terpolymers of styrene, ethylvinylbenzene and divinylbenzene (C11 L55-65) including vinyl groups with repeating units – i.e. block (C13 L25-68) and may be in a matrix with a network of covalent cross links (C13 L1-10) )  (this meets the limitation for a block polymer comprising vinyl polymers of claim 11)
	Since Dillon expressly includes the polymer beads of Bicerano, it anticipates the limitations of claim 11 for a block polymer with a vinyl polymer.  In the alternative, assuming arguendo it does not anticipate said limitation, it clearly renders obvious the .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al (US 2016/0002521) as applied to claims 1-11 above further in view of  Mukerjee et al (US 2018/0066174)
Regarding Claim 12:
Dillon discloses the limitations above set forth.  Dillon discloses providing lubrication to a drill bit [006] reducing torque for drill bit [0015] providing reduced friction to the drill string allowing for improved directional control of the drill bit and for drilling clean straight holes allowing the drill bit to drill further and faster while reducing stuck pipe instance, tool maintenance and interval changes.  [0073] protecting the drill bit [0192]
Dillon does not expressly recite the composition comprising calcium sulfonate.  
Mukerjee et al (US 2018/0066174) discloses a drilling fluid very similar to that of Dillon.  Mukerjee discloses the drilling fluid comprising a carrier fluid an aromatic polyester polyol and an additive such as a thickener,(meeting the limitation of claim 8)  wetting agent, emulsifier, weighting agent, pH control agent, a lubricant and mixtures thereof (Abstract) (meeting the limitations of claim 5) The composition comprises a polyol, polyester polyol, which may be aromatic [0017] the aromatic polyester polyols can be used as a thickener, viscosifier [0028] The polyester polyols may be a mixture block polymers including those with polyethylene groups  [0030] (i.e. meeting the limitations of claims 10 for block polymer and claim 11 for vinyl polymer)
When the carrier fluid is oil based it may comprises diesel  (meeting the limitation for a diesel of the instant claims) and synthetic based carrier fluids and is in the drilling fluid in amounts of 60-100 vol. % [0043] non aqueous fluids include diesel, paraffin, vegetable oil, esters of vegetable oils (meeting the limitations of claim 6 for a lubricity additive of an ester) and mixtures, paraffin’s include C10-22 linear, branched or cyclic alkanes [0044]  
The non aqueous fluid includes diesel [0046] and various vegetable oils and esters [0047] Diesel may have carbon in ranges of C9-20 with boiling points of 163 to 357 C or 160-360C [0046] typical drilling fluid lubricants include diesel oil [0053] 
The drilling fluid may be a water based system [0049] [0053] (meeting the limitation of claim 1 for water) and may be in the form of water and oil emulsions [0050]

The weighting agent includes barite, siderite, silica, dolomite, celesite, iron oxide, ilmenite, gilsonite and mixtures thereof [0048](meeting the limitations for a thickener such as bentonite clay and silica of claims 8-9 and for a fine particle solid such as barite of claims 1 and 4) 
The pH control agent includes alkaline earth salts which also prevent corrosion [0049]
emulsifier (meeting the limitations of claim 5) includes phoshpo glycol lipids, phospho glycol triglycerides, oxidized natural oils and calcium fatty soaps made from fatty acid and lime or derivatives such as amides, etc. [0050]
The thickener viscosifier includes bentonite, hydroxyethyl cellulose, scleroglucan, xanthan gum, (this is a polysaccharide), starch, carboxymethyl cellulose, organophilic clays, etc. [0051](meeting the limitations of claims 1 and 4 for fine particle solid, for viscosity regular of claim 5, for polysaccharide of claim 8 and thickener of claims 8-9)
The composition includes wetting agents to reduce sticking tendencies of solids in drilling mud such as clay and shale and prevent fouling of the drill bit p[0052]The wetting agents include phosphor glyco lipid, phoshpo glycol triglyceride, oxidized natural oil, calcium sulfonate, DDBS acid diethanolamine, fatty acid copolymers of natural oils, fatty acid soaps of natural oils, lime, and mixture thereof [0052] (meeting the limitations of claim 10 and 12 for corrosion inhibitor)
The drilling fluid perform a variety of tasks and include a continuous phase of a liquid carrier, a discontinuous phase which are solids or another dispersed liquid [0043] (meeting the limitations for a slurry of claim 8) 
The wetting agents reduce sticking of the solids in the drilling mud such as clay and shale [0052] (i.e. slurry of claim 8)
The lubricants include diesel oil, synthetic oil, vegetable oil, fatty acid partial glycerides, poly glycerols, biodiesel etc. [0053] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a wetting agent of calcium sulfonate (i.e. over based calcium .
Claims 2-3 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al (US 2016/0002521) as applied to claims 1-11 above further in view of  Doucet, Germanaud, Robinson (EP 3315592A1)
Alternatively Regarding Claims 2-3:
The composition may comprise diesel [0212]  The reference teaches diesel as renewable diesel is a mixture of alkanes such as C10,12,14,16, and 18 produced through hydrogenation and deoxygenation of lipids [0126] where lipids include fatty acids, glycerides, fats, triacylglycerides [0109] (thereby meeting the limitation for a greed diesel as defined by the instant specification produced by hydrodeoxygenation and encompassing both edible and non edible feed stocks for making same as all lipids are included by the reference)  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).

Doucet, Germanaud, Robinson (EP 3315592A1) discloses a composition similar to that of Dillon.  Doucet Robinson discloses use of biodegradable hydrocarbon fluid ad drilling fluid.  (Abstract) The hydrocarbon fluid is obtained by the process comprising catalytic hydrogenation of a feed of a hydro deoxygenated hydrocarbon biomass feed stock such as vegetable oil, an ester or triglyceride thereof [0009]  (i.e. green diesel comprising deoxygenated oil)
The fluid may have less than 5 or less than 0.5 ppm sulfur (See claim 10 reference) 
The fluid improves lubricity in oil based muds for drilling operations [0019-0020] 
The biomass vegetable raw materials to make the hydrocarbon fluid include rapeseed oil, canola oil, soybean oil, hemp oil, linseed oil, mustard oil, palm oil, arachis oil, castor oil, coconut oil, algae bacteria etc. [0043] (i.e. edible and non edible oil feed stock)
HDO processed forming the hydrocarbon fluid include those which form diesel [0047, 0050] (i.e. green diesel comprising deoxygenated oil)
as NEXBTL is a product of HDO/ISO and includes diesel [0048] which is used it he example to make the base fluid [0110] (P10-11) (i.e. green diesel comprising deoxygenated oil)
The drilling fluids may be comprise the hydrocarbon fluid having a boiling point in the range of form 200- 400°C and a boiling range below 80C [0017]  The composition for drilling fluid may boil in range of 200-400°C (See claim 12 reference)  [0094]  The fluid may have an initial boiling point of 260°C and a final of less than 320°C and may be fractionated into two or three fractions such as one to a fraction boiling in range of 220°C-340°C or fraction boiling 240-275°C, 250-295°C or 285-335°C (See claim 2-4 of reference) (meeting and being within the boiling range for diesel fuel as known by those of ordinary skill in the art at the time of filing the invention)  The hydrocarbon fluid has a kinematic viscosity from 3 to 6 mm2/s, a flashpoint higher than 120C pour point lower than -50C less than 100 ppm aromatic, boiling 200-400°C with boiling range below 80°C (See claim 1 reference overlapping diesel)
The composition is well suited for use as a drilling fluid esp. in cold environments [00117]
The fluid may be a continuous oil phase or can comprise the hydrocarbon fluid, brine (i.e. brine is salt water meeting the limitation for water) , emulsifier,(meeting the limitations for a surfactant of claim 6 – an emulsifier is a surfactant that stabilizes emulsions)  lime, a viscosifier  (meeting the limitation for a viscosity regulator of claim 5) and a densifier such as barite  (meeting the limitation for a fine particle solid of claim 1 and for barite of claim 4 and meeting the limitations for a slurry of claim 8 where 

    PNG
    media_image3.png
    141
    1089
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a diesel produced by hydro deoxygenation from the various vegetable and other oils of Doucet Robinson (i.e. both edible and non edible as defined in the instant specification) as it is a suitable diesel boiling range fluid for drilling fluids and will impart improved temperature performance to the composition of Dillon.  Further since Dillon expressly contemplates HDO diesel oil from various lipids doing so amounts to nothing more than use of a known composition (green diesel) in a known environment (drilling fluid) to achieve an entirely expected results (forming a drilling fluid with good lubricity and temperature performance) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action for additional prior art teaching and/or rendering obvious the claimed compositions.  For example:
Rakitsky et al (US 2012/0247763) discloses microbial biomass useful as a fluid loss control agent, viscosity modifier, emulsifier, lubricant and density modifier (Abstract) the composition is used in borehole or well production and the fluid is made from biomass form an oleaginous microbe.  The fluid is a drilling fluid, a drill in fluid a workover fluid, a production fluid, a completion fluid, etc.  The oleaginous microbes includes from microalgae and polysaccharides containing biomass [0010]

Cellulose includes sugar cane bagasses, sugar beet pulp, corn stover etc. [0028] Oil includes vegetable oil such as soy, rapeseed, canola, palm, coconut, mustard seed, cashew nut, lupine, hemp, linseed, tun oil castor bean, jojoba, jatropha, etc. [0046] 
Renewable diesel is admixture of alkanes such as c10, 12, 14, 16 and 19 produced through hydrogenation and deoxygenation of lipids [0055]  The fluid can include one or more additives including :   diesel, bentonite, surfactant, lubricant, viscosifier, etc. [0172] 
The microbial biomass based fluid loss control agent can be added to a drilling fluid including conventional drilling fluid [0018] 
The drilling fluids include aqueous and non aqueous drilling fluids and other well related fluids which comprise the fluid loss control agent of biomass from an oleaginous microbe [0155] additional fluid loss control agency include 

    PNG
    media_image4.png
    118
    499
    media_image4.png
    Greyscale
[0156]
The flu8d can include a solvent [0157]
The fluid inhibits corrosion and scale.  [0160]

The composition includes mixtures of bentonitic clay and additives used as viscosifiers such as a polysaccharide [0162] 
The fluid comprises a density modifier such as barite, siderate [0166]
The fluid may comprise a corrosion inhibitor (See claim 11 of reference) ] 
The fluid comprises emulsifiers [0167]
The fluid comprise a lubricant such as graphite,  sulphonated detergents and fatty acids [0168] 
The drilling fluid may comprise any known drilling fluid such as those that are commercially available by M I SWACO, Drilplex, Duratherm, Envirothem, Glydril, Kmag, KLA Sheld, PolyPlus, sagdris, Sildril, Ultradril for aqueous based and for oil based Megadril, versaclean Veradril, and warp and synthetic based such as Ecogreen, Novaplus, Paradril, Paraland, Paratherm, Rheliant, and 
Trudil as well as others [0170]
Barite is known by those in the art at the time of filing the invention to be a fine particle solid used in drilling mud/fluids.  M-I Wate MiSWACO barite particle for drilling (2007)
Oilfield Glossary barite – dense sulfate mineral used as weighting agent for all types drilling fluids API particle size 3 to 74 microns. (2021)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796